Citation Nr: 0922195	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a paranoid disorder. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  
He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
paranoid disorder.  A review of his VAMC treatment records 
indicates that the Veteran has been in receipt of monthly 
benefits from the Social Security Administration (SSA) since 
1995 for his current psychiatric disability.  The Board 
acknowledges that two letters, dated in March 2000, from the 
State of Missouri Section of Disability Determinations to the 
VA are in the Veteran's claims file, along with associated 
VAMC treatment records.  

However, it is unclear if all of the records reviewed by SSA 
in making their determination have been associated with the 
claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).  Therefore, the RO 
should obtain and associate such records with the Veteran's 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and the 
Veteran's social security records should 
be obtained, as well as copies of any 
award letters or other determinations 
reached by that agency.  Such information 
should be made part of the Veteran's 
claims file, and should also be made 
available for review.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should then 
determine whether any further development 
is warranted, such as a VA examination.  
Once any such subsequent development has 
taken place, if the benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




